Title: [January 1790]
From: Adams, John
To: 



      Notes of Debates in the Senate concerning unfinished business 1790 Jan. 25. Monday.
      
      
       It was not the sense of either House, or of any member of either, that the Business pending at the Adjournment should be lost.
       Where is the Oeconomy of repeating the Expence of Time?
       Can this opinion be founded on the Law of Parliament? The King can prorogue the Parliament. But there is no such Power here.
       The Rule of Parliament that Business once acted on, and rejected shall not be brought on again, the same session, is a good Rule, but not applicable to this Case.
       Mr. Elsworth. In Legislative Assemblies, more to be apprehended from precipitation than from Delay.
      
      
       
        
   
   Early in the second session the question arose whether business not finished between the two houses in the former session could “now be proceeded in, as if no adjournment had taken place.” On 20 Jan. a committee of the Senate was appointed to confer with a committee of the House on this subject, and on the 25th the Senate debated the joint committee’s report. JA doubtless took his brief minutes of the debate in anticipation of the possibility of a tie vote. But the Senate voted, ten to eight, to accept the report, in these words: “Resolved, That the business unfinished between the two Houses at the late adjournment, ought to be regarded, as if it had not been passed upon by either”; and next day the House concurred. See U.S. Senate, Jour., 1st Cong., 2d sess., under dates of 20–26 Jan. 1790.


       
       
        
   
   Though JA failed to name this speaker, it was almost certainly Maclay of Pennsylvania, who both in the joint committee and in the Senate had vigorously contested the view that business between the two houses should be begun de novo in each session. During the debate on the 25th, Maclay wrote, “I was four times up in all.” See his JournalJournal of William Maclay, United States Senator from Pennsylvania, 1789–1791, ed. Edgar S. Maclay, New York, 1890., 1890, p. 179–186.


       
      
     